

115 S2218 IS: West Fork Fire Station Act of 2017
U.S. Senate
2017-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 2218IN THE SENATE OF THE UNITED STATESDecember 12, 2017Mr. Bennet (for himself and Mr. Gardner) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo provide for the conveyance of a Forest Service site in Dolores County, Colorado, to be used for
			 a fire station. 
	
 1.Short titleThis Act may be cited as the West Fork Fire Station Act of 2017. 2.DefinitionsIn this Act:
 (1)CountyThe term County means Dolores County, Colorado. (2)SecretaryThe term Secretary means the Secretary of Agriculture.
 (3)West Fork Fire Station Conveyance ParcelThe term West Fork Fire Station Conveyance Parcel means the parcel of approximately 3.61 acres of National Forest System land in the County, as depicted on the map entitled Map for West Fork Fire Station Conveyance Parcel and dated November 21, 2017.
			3.Conveyance of West Fork Fire Station Conveyance Parcel, Dolores County, Colorado
 (a)In generalOn receipt of a request from the County and subject to such terms and conditions as are mutually satisfactory to the Secretary and the County, including such additional terms as the Secretary determines to be necessary, the Secretary shall convey to the County without consideration all right, title, and interest of the United States in and to the West Fork Fire Station Conveyance Parcel.
 (b)CostsAny costs relating to the conveyance under subsection (a), including processing and transaction costs, shall be paid by the County.
 (c)Use of landThe land conveyed to the County under subsection (a) shall be used by the County only for a fire station, related infrastructure, and roads to facilitate access to and through the West Fork Fire Station Conveyance Parcel.
 (d)ReversionIf any portion of the land conveyed under subsection (a) is used in a manner that is inconsistent with the use described in subsection (c), the land shall, at the discretion of the Secretary, revert to the United States.